Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed May 15, 2020.

Amendments
           Applicant’s amendment filed 05/15/2020 is acknowledged. 
	Claims 4-5, 9, 11, 13, 15-16, 19, 26-27, 29-31, 33, 35, 37, 41-42, 44, 47-49 are amended.
	Claims 6-8, 10, 12, 14, 17-18, 20-25, 28, 32, 34, 36, 38-40, 43, 45-46, 51-117 are cancelled.
	Claims 118-123 are newly added.
	Claims 1-5, 9, 11, 13, 15-16, 19, 26-27, 29-31, 33, 35, 37, 41-42, 44, 47-50, 118-123 are pending.
	Claims 1-5, 9, 11, 13, 15-16, 19, 26-27, 29-31, 33, 35, 37, 41-42, 44, 47-50, 118-123 are subject to restriction/election requirement.

	
Group Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, 9, 11, 13, 15-16, 19, 26-27, 29-31, 33, 35, 37, 41-42, 44, 47-50, drawn to methods of administering a guide RNA (gRNA), classified in C12N 15/11. 
II. Claims 118-123, drawn to compositions comprising a gRNA, classified in C12N 15/11. 
The inventions are independent or distinct, each from the other because:
Groups I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using the product. For example, the product as claimed can be used in a method of treating a liver-associated disorder. See page 69, lines 18-23, of the specification.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	The inventions outlined above are distinct or unrelated inventions. A search for one distinct or unrelated invention would not be co-extensive with a search for another distinct or unrelated invention. Further, a reference rendering one distinct or unrelated invention as anticipated or obvious over the prior art would not necessarily also render another distinct or unrelated invention as anticipated or obvious over the prior art. Because these inventions are distinct for reasons given above, and because a search of one does not necessarily overlap with that of another, it would be unduly burdensome for the examiner to search and examine all the subject matter being sought in the presently pending claims and thus, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Species Elections
This application contains claims directed to the following patentably distinct species.
Applicant is required to elect a single, specifically-recited SEQ ID NO encoding the gRNA, as recited in claims 1-3, and 118.
Applicant is required to elect wherein the method is performed (1) in vivo or (2) in vitro, as recited in claim 5.
Applicant is required to elect wherein the gRNA is (1) a dual gRNA or (2) a single gRNA, as recited in claim 9.
Applicant is required to elect wherein the construct is (1) a viral vector, as recited in claim 35, or (2) a lipid nanoparticle, as recited in claims 33, 122-123.
Applicant is required to elect wherein the viral vector is (1) an adeno-associated viral vector, (2) an adenovirus vector, or (3) a retrovirus vector, as recited in claim 35. It is noted that a lentivirus vector, as recited in claim 35, reads on species (3) a retrovirus vector.
Applicant is required to elect wherein the gRNA, RNA-guided DNA binding agent, and construct are administered (1) simultaneously or (2) sequentially, as recited in claim 37.
Applicant is required to elect wherein the heterologous polypeptide is (1) a secreted polypeptide or (2) an intracellular polypeptide, as recited in claim 42.
Applicant is required to elect wherein the gRNA further comprises (1) SEQ ID NO: 301 or (2) SEQ ID NO: 302, as recited in claim 47. Compare to page 23, lines 1-9, of the specification.
Each of Applicant’s species elections B through H should be concordant with Applicant’s elected SEQ ID NO encoding the gRNA per species election A.
Each alternative species of election A are independent or distinct because each alternative SEQ ID NO represents a structurally different and distinct gRNA molecule and each species is mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Each alternative species of election B are independent or distinct because whether the administration is performed in vivo (in a subject) or in vitro (not in a subject) is mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Each alternative species of election C are independent or distinct. A dual gRNA and a single gRNA are structurally different and distinct types of gRNAs, and therefore each species is mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Each alternative species of election D are independent or distinct. A lipid nanoparticle and a viral vector are structurally different and distinct vector carriers, and therefore each species is mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Each alternative species of election E are independent or distinct. Adeno-associated viruses, adenovirus viruses, and retrovirus viruses are structurally different and distinct viral vectors, and therefore each species is mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Each alternative species of election F are independent or distinct because whether the administration is performed simultaneously or sequentially is mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Each alternative species of election G are independent or distinct because whether the heterologous polypeptide is a secreted polypeptide or an intracellular polypeptide is mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Each alternative species of election H are independent or distinct because whether the gRNA further comprises SEQ ID NO: 301 or SEQ ID NO: 302 is mutually exclusive. See page 23, lines 1-9, of the specification. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
As outlined above, each species is different and distinct with mutually exclusive characteristics. A search for one species would not be co-extensive with a search for another distinct and different species. Further, a reference rendering one species as anticipated or obvious over the prior art would not necessarily also render another distinct and different species as anticipated or obvious over the prior art. Because these different species are distinct for reasons given above, and because a search of one does not necessarily overlap with that of another, it would be unduly burdensome for the examiner to search and examine all the subject matter being sought in the presently pending claims and thus, election for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded of the following:
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633